Title: To Benjamin Franklin from Hannah Sowden, 2 August 1778
From: Sowden, Hannah
To: Franklin, Benjamin


Sir
Rotterdam August the 2d 1778
Excuse the liberty I take in acquanting you with the decease of one who during his life was honored with your occasional correspondance, The Revd. Mr. Sowden who died on the 22d of june last my worthy and honored parent, after a residence of 30 years in this City. How much his sudden and almost momentary death is publicly or privately regretted, does not become me to mention, nor am I certain whether he was personally known to you. Be that as it may, with his character as a man of Letters, and a friend to both civil and religeous liberty you were well acquanted and will therefore excuse my troubling you with this information, and with the enclosed as I know of no other way of communicated the melancholy intelligence to Mr. Gordon, whom the Public papers cannot reach and from whom I have just received a letter address’d to my Dear Father, who desires him to convey his answer by your means, and I the more readily rely on your goodness in this particular, as I have had the honor of enclosing some of Yours to Mrs. Macauley to whom I am not unknown. Permit me Sir the additional one of subscribing myself with all possible consideration and respect Your Very humble and obedient Servant
Hannah Sowden
 
Addressed: A Monsieur / Monsieur le Docteur Franklin FRS / a / Paris
Endorsed: Miss Hannah Sowden Rotterdam
